Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 30, 2020 has been entered.
Claims 32-33 are currently amended.
Claim 30 is cancelled.
Claims 34-36 are newly submitted.
Claims 1-29 and 31-36 are pending.
Election/Restrictions
Applicants’ election without traverse of Group IV, claim 33, in the reply filed on October 30, 2020 is acknowledged, and applicants’ election of the following species without traverse:
 (i) a method of detecting the presence or expression of the nucleic acid of claim 16, part (a) of a nucleotide sequence that encodes a polypeptide having an amino acid sequence of SEQ ID NO: 2.  
Claims 33-36 are drawn to the elected invention
Claims 1-29 and 31-32 are withdrawn as drawn to non-elected inventions.
Claim Objections
Claim 33 is objected to for depending on withdrawn claim 16.  The claim will be examined with the understanding that part (a) of claim 16 is incorporated in claim 33.  However, this does not relieve applicants of the requirement to amend the claim.
Claim 33 is objected to for reciting non-elected species of parts (ii) and (iii).

Improper Markush
Claim 33 and claims 34-36 dependent thereon, are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:  parts (ii) and (iii) of claim 33 require nucleic acid sequences that do not share a substantial feature with the nucleic acid of claim 16 required by part (i).
	In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33, and claims 34-36 dependent thereon, are indefinite in that it is unclear if part (iv) of the claim is required, given that part (i) concludes with “and/or”, and part (iii) omits both “and” and “or” prior to part (iv).  Therefore, it is unclear if the steps of selecting the plant and cultivating the selected plant are required by the claim.  However, without those steps the claim is merely a step of detecting the presence of a nucleic acid in a plant or sample, which is insufficient to a method of controlling infestation with a pathogen BNYVV, as stated in the preamble, and there is no antecedent basis for the selected plants in claims 34-36.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 33, and claims 34-36 dependent thereon, are indefinite in that they claim is missing steps for the detection of the presence and/or expression of the nucleic acid of claim 16, and is also missing steps for selecting the BNYVV-resistant plant to cultivating progeny of the selected plant.  It’s unclear how the presence and/or expression of the nucleic acid molecule in the plant is determined, and what steps and materials would be required.  In addition, there are no steps provided for producing progeny of the selected plant, and if the progeny are produced by breeding, it is unclear how many generations of crosses, what the parent lines would be, and even in a first generation cross, it can’t be determined if the progeny plant would comprise the nucleic acid molecule that confers virus resistance.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 33, and claims 34-36 dependent thereon, are indefinite in the recitation of “a nucleotide sequence that encodes a polypeptide having an amino acid sequence of SEQ ID NO: 2” given the recitation of “an amino acid sequence” it appears that the nucleotide sequence may encode as little as two amino acids.  Amendment of the claim to recite “the amino acid sequence” would overcome the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to a method for controlling infestation with the pathogen BNYVV in the cultivation of plants of the genus Beta by detecting the presence and/or expression in the plant of the nucleic acid molecule of claim 16, wherein the elected species is part (a) of claim 16, drawn to a nucleotide sequence that encodes a polypeptide having an amino acid sequence of SEQ ID NO: 2 or a polypeptide having an amino acid sequence that is at least 70% identical to SEQ ID NO: 2; then selecting the BNYVV-resistant plant; and cultivating the selected plant or the progeny thereof.  
However, while the specification asserts that 5 SNPs have been identified that are diagnostic of rhizomania resistance (at page 27), there is no evidence provided in the specification for the identification of any BNYVV-resistant plants or selection of BNYVV-resistant plants of any species, including the genus Beta, using any sequences, and there is no evidence that the 5 SNPs disclosed at page 27 would be diagnostic of a resistance gene.  
Given the uncertainty of identifying and selecting Beta plants that are resistant to BNYVV using a nucleotide sequence to identify plants having mutations that confer resistance, the lack of working examples of identifying and selecting resistant Beta plants, the absence of guidance with regard to detecting the presence or expression of a nucleotide sequence that either encodes part of SEQ ID NO: 2 or is 70% identical to SEQ ID NO: 2 that will lead to selection of a BNYVV-resistant plant, and given the breadth of the claims which encompass use of a multitude of possible sequences in a method with indeterminate steps for selecting a BNYVV-resistant plant or progeny thereof; it would require undue experimentation by one of ordinary skill in the art to make and/or use the claimed invention.


Conclusion
	No claims are allowed.
Grimmer (Theor Appl Genet 114: 1151-1160, 2007) teach the closest prior art of a method for mapping markers for resistance to BYNVV in Beta vulgaris.  However, Grimmer et al do not teach a method of detecting the presence or expression of a nucleotide sequence encoding SEQ ID NO: 2 for selection of a BYNVV-resistant Beta plant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 







EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662